GOLDTHWAITE, J.
It appears from the investigation of facts upon the motion for the rule against the sheriff in this case, that one of the sureties on the writ of error bond, and against whom the judgment was affirmed, had paid to the sheriff the amount of the judgment and costs, upon an execution issued on the affirmed judgment. This was in law, a complete satisfaction of the judgment, and the sheriff ought to have returned the execution satisfied. The surety is not entitled to keep the execution open for his indemnity upon paying the money. [1 Story’s Eq. 477; Foster v. The Athenaeum, 3 Ala. Rep. 392, and cases there cited. 3"
The judgment of the circuit court on this motion must be reversed, and the cause remanded for such proceedings as may be in accordance with law.